


Exhibit 10.30

 

IHOP CORP. SERVICING GUARANTEE

 

This GUARANTEE AGREEMENT, dated as of November 29, 2007 (the “Agreement”), is
executed and delivered by IHOP Corp., a Delaware corporation (the “Guarantor”)
for the benefit of Applebee’s Enterprises LLC, Applebee’s IP LLC, and the 
Restaurant Holders (collectively, the “Co-Issuers”).

 

RECITALS

 

WHEREAS, in connection with the Securitization Transaction, the Co-Issuers have
entered into the Base Indenture, dated as of November 29, 2007, with Wells Fargo
Bank, National Association, as Indenture Trustee (as supplemented, amended and
modified from time to time, the “Applebee’s Indenture”), pursuant to which the
Co-Issuers shall issue one or more Series of Notes on the terms described
therein;

 

WHEREAS, in connection with the Securitization Transaction, Applebee’s
Services, Inc. will act as the servicer (together with its permitted successors
and assigns in such capacity, the “Servicer”), pursuant to the Servicing
Agreement, dated as of November 29, 2007 (the “Servicing Agreement”), entered
into by and among the Servicer, Applebee’s International Inc. (“Applebee’s
International”), the Co-Issuers, the Franchise Holder and the Indenture Trustee;

 

WHEREAS, Applebee’s International, in its capacity as the guarantor under the
Servicing Agreement, will guarantee the obligations of the Servicer under the
Servicing Agreement and the other Transaction Documents to which the Servicer is
a party, including the Servicer’s indemnification obligations under the
Servicing Agreement; and

 

WHEREAS, pursuant to this Agreement, the Guarantor will guarantee Applebee’s
International’s obligations under the Transaction Documents to which it is a
party, including the Servicing Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1             Certain Definitions.  Capitalized terms used herein but
not otherwise defined are defined in the Servicing Agreement or if not defined
therein, in Appendix A to the Applebee’s Indenture.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

GUARANTEE

 

Section 2.1             Guarantee.  The Guarantor hereby unconditionally and
irrevocably guarantees the performance of all the obligations of Applebee’s
International set forth in the Transaction Documents to which Applebee’s
International is a party (the “Guarantee”) for the benefit of the Co-Issuers. 
This Guarantee shall be a continuing and irrevocable guarantee of payment of all
amounts due and performance of all obligations of Applebee’s International under
the Transaction Documents to which Applebee’s International is a party, and the
Guarantor shall remain liable on its obligations hereunder until the payment in
full of all amounts due hereunder; provided that the Guarantee shall not apply
to any obligations of Applebee’s International arising after a Successor
Servicer is appointed under the Servicing Agreement that is not an Affiliate of
the Servicer; provided that such obligations are not related to obligations of
the Servicer or an Affiliate thereof.  The Guarantor hereby represents that it
has all requisite corporate power and authority to undertake its obligations set
forth in this Section 2.1 and to guarantee the full and prompt payment of any
amounts due hereunder.

 

Section 2.2             Liability of Guarantor Absolute. The Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety.  In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:  (a)  the obligations of the Guarantor hereunder are independent of the
obligations of Applebee’s International under the Servicing Agreement or under
the other Transaction Documents; and (b) the obligations of the Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason,
including without limitation, the occurrence of any of the following, whether or
not the Guarantor shall have had notice or knowledge of any of them:  (i) any
failure or omission to assert or enforce, or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising at law, in equity or otherwise) with respect to
any failure of Applebee’s International under the Servicing Agreement or under
any of the other Transaction Documents; (ii) any rescission, waiver, amendment
or modification of, or any consent to departure from any of the terms or
provisions (including, without limitation, provisions relating to events of
default) of this Agreement, any of the other Transaction Documents or any of the
Serviced Documents, the Franchise Documents or the Franchise Arrangements;
(iii) Applebee’s International’s consent to the addition, change, reorganization
or termination of any of the Securitization Entities or to any amendment to the
documents governing the formation or organization and operation of the
Securitization Entities; or (iv) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of the Guarantor as an obligor in respect of Applebee’s
International’s obligations under the Transaction Documents to which Applebee’s
International is a party.

 

Section 2.3             Waivers by the Guarantor.  The Guarantor agrees not to
assert, and hereby waives, all rights (whether by counterclaim, set-off or
otherwise) and defenses (including,

 

2

--------------------------------------------------------------------------------


 

without limitation, the defense of fraud), whether acquired by subrogation,
assignment or otherwise, to the extent that such rights and defenses may be used
by the Guarantor to avoid performance hereunder, including but not limited to: 
(a)  any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Applebee’s International including, without
limitation, any defense based on or arising out of the lack of validity or the
unenforceability of the Transaction Documents or by cessation of liability of
Applebee’s International for any cause other than the full performance of all
obligations of Applebee’s International set forth in the Transaction Documents
and payment in full of all amounts due thereunder; (b) any defense based on
Applebee’s International’s errors or omissions in the performance of its
obligations or payment of amounts due under the Transaction Documents;  (c) any
defenses or benefits that may be derived from or afforded by law that would
limit the liability of or exonerate the Guarantor, (d) any legal or equitable
discharge of the Guarantor’s obligations hereunder; (e) the benefit of any
statute of limitations affecting the Guarantor’s liability hereunder or the
enforcement hereof;  (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance of this Guarantee, notices of default under the Transaction
Documents, the Serviced Documents or the Franchise Arrangements; and (g) any
rights to set-offs, recoupments and counterclaims.

 

Section 2.4             Representations and Warranties of the Guarantor.  The
Guarantor represents and warrants as of the date hereof as follows:

 

(a)           Organization and Good Standing.  The Guarantor (i) is a
corporation, duly formed and organized, validly existing and in good standing
under the laws of the State of Delaware, (ii) is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations hereunder make such qualification necessary,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect and (iii) has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and to perform its obligations under
this Agreement and any other Transaction Document to which it is a party or in
connection with which it acts as Guarantor.

 

(b)           Power and Authority; No Conflicts.  The execution and delivery by
the Guarantor of this Agreement and any other Transaction Document to which it
is a party and its performance of, and compliance with, the terms hereof and any
other Transaction Document to which it is a party or in connection with which it
acts as Guarantor are within the power of the Guarantor and have been duly
authorized by all necessary corporate action on the part of the Guarantor. 
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated to be consummated by the Guarantor, nor
compliance with the provisions hereof, shall conflict with or result in a breach
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a breach or default) under, any of the provisions of any
law, governmental rule, regulation, judgment, decree or order binding on the
Guarantor or its properties, or the charter or bylaws or other organizational
documents and agreements of the Guarantor, or any of the provisions of any
material indenture, mortgage, lease, contract or other instrument to which the
Guarantor is a party or by which it or its property is

 

3

--------------------------------------------------------------------------------


 

bound or result in the creation or imposition of any lien, charge or encumbrance
upon any of its property pursuant to the terms of any such indenture, mortgage,
leases, contract or other instrument.

 

(c)           Consents.  The Guarantor is not required to obtain the consent of
any other party or the consent, license, approval or authorization of, or
registration or declaration with, any Governmental Authority in connection with
the execution, delivery or performance by the Guarantor of this Agreement and
any other Transaction Document to which it is a party or in connection with
which it acts as Guarantor, or the validity or enforceability of this Agreement
and any other Transaction Document to which it is a party or in connection with
which it acts as Guarantor against the Guarantor.

 

(d)           Due Execution and Delivery.  This Agreement and any other
Transaction Document to which it is a party or in connection with which it acts
as Guarantor has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding instrument enforceable against the
Guarantor in accordance with its terms (subject to applicable insolvency laws
and to general principles of equity).

 

(e)           Due Qualification.  The Guarantor has obtained or made all
material licenses, registrations, consents, approvals, waivers and notifications
of creditors, lessors and other Persons, in each case, in connection with the
execution and delivery of this Agreement and any other Transaction Document to
which it is a party or in connection with which it acts as Guarantor by the
Guarantor, and the consummation by the Guarantor of all the transactions herein
contemplated to be consummated by the Guarantor and the performance of its
obligations hereunder and under any other Transaction Document to which it is a
party or in connection with which it acts as Guarantor.

 

Section 2.5             Certain Covenants of the Guarantor.

 

(a)           If the IHOP Corp. Consolidated Leverage Ratio is greater than or
equal to 6.75x at a time when any Subordinated Notes are Outstanding, the board
of directors of IHOP Corp. will not (i) declare any dividend on the common stock
of IHOP Corp. in excess of the most recently declared dividend on the common
stock of IHOP Corp. prior to the Closing Date, (ii) declare any dividend on the
preferred stock of IHOP Corp. in excess of the amount specified in the related
certificates of designation for such preferred stock (without giving effect to
any subsequent amendment or other modification to such certificates of
designation); or (iii) make any repurchase of the common stock or preferred
stock of IHOP Corp. (unless the repurchase is pursuant to a binding commitment
entered into on a date on which the IHOP Corp. Consolidated Leverage Ratio is
less than 6.75x after giving effect on a pro forma basis to any indebtedness to
be incurred in connection with such repurchase).  Notwithstanding the foregoing,
nothing herein shall prohibit IHOP Corp. from repurchasing its preferred stock
at any time, so long as (1) the purchase price needed for any such repurchased
preferred stock is paid solely with the proceeds of the issuance of common stock
or other non-redeemable equity securities and (2) no Default or an Event of
Default shall have occurred and be continuing at the time of such repurchase. 
For so

 

4

--------------------------------------------------------------------------------


 

long as any Series 2007-1 Notes are Outstanding, IHOP Corp. will maintain an
IHOP Corp. Consolidated Leverage Ratio of no greater than (i) 8.0x for the
period from and including the Closing Date to but excluding the first
anniversary of the Closing Date, (ii) 7.75x for the period from and including
the first anniversary of the Closing Date to but excluding the second
anniversary of the Closing Date and (iii) 7.25x thereafter.  The Guarantor shall
provide the Series 2007-1 Class A Insurer, so long as the IHOP Residual
Certificate continues to be pledged as Indenture Collateral, (i) a copy of the
monthly servicing report prepared in connection with the IHOP Securitization
within five (5) Business Days of the Guarantor’s receipt thereof and (ii) notice
of the occurrence of any “Mandatory Redemption Event”, “Event of Default” or
“Trigger Reserve Event” (as such terms are defined in the IHOP Indenture) or any
other event that would cause distributions on the IHOP Residual Certificate to
cease, either temporarily or permanently.  The Guarantor, as sole indirect
member of each of IHOP Franchising, LLC and IHOP IP, LLC, shall not permit any
additional notes to be issued pursuant to the IHOP Indenture after the Closing
Date unless (i) the pro forma Three-Month Adjusted DSCR after giving effect to
the issuance of such additional notes (calculated without giving effect to any
equity contributions otherwise included in the calculation of Net Cash Flow)
would be at least equal to the Three-Month Adjusted DSCR as of the Closing Date,
(ii) the conditions set forth under the IHOP Indenture are satisfied and
(iii) the prior written consent of the Series 2007-1 Class A Insurer is
obtained.  The Guarantor shall not permit any IHOP Property Leases not
satisfying the IHOP Type 1 Conditions as of the Closing Date to be modified such
that the IHOP Type 1 Conditions are subsequently satisfied after the Closing
Date without the prior written consent of Financial Guaranty Insurance Company,
as the aggregate controlling party under the IHOP Securitization.

 

“IHOP Property Lease” is a lease between an Affiliate of International House of
Pancakes, Inc. and a third party, the landlord, whereby such Affiliate of
International House of Pancakes, Inc. pays rent to the landlord.  IHOP
restaurants on these leases are either subleased to a franchisee or, in a few
instances, operated by International House of Pancakes, Inc.

 

“IHOP Type 1 Conditions” means the following conditions with respect to leases
of real properties where IHOP restaurants are located:  (i) the leases are not
subject to any guarantee by IHOP Corp. or an Affiliate and (ii) the leases are
assignable to a corporate affiliate of the lessee without the lessor’s consent.

 

(f)            The Guarantor shall cause to be delivered to the Aggregate
Controlling Party the quarterly and annual reports to be prepared by FTI
Consulting, Inc. as the back-up servicer in connection with the IHOP
Securitization.

 

(g)           Simultaneously with the transfer of all or substantially all of
the respective assets of IHOP Franchising, LLC and IHOP IP, LLC (which are
subject to the Lien of the IHOP Indenture) to one or more Affiliates in order to
effect a refinancing by such Affiliates of indebtedness issued by IHOP
Franchising, LLC and IHOP IP, LLC pursuant to the IHOP Indenture, the Guarantor
shall cause a Replacement Residual Certificate (or Replacement Residual
Certificates, as may be applicable if the assets of IHOP Financing, LLC and IHOP
IP, LLC have been transferred to more than one Affiliate in connection with such
a refinancing) to

 

5

--------------------------------------------------------------------------------


 

be contributed to the capital of the Master Issuer, which Replacement Residual
Certificate(s) shall become subject to the Lien of the Indenture.

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

Section 3.1             Amendment . This Agreement may only be amended from time
to time in writing, upon the written consent of each Series Controlling Party,
the Servicer, the Indenture Trustee, IHOP Corp. and the Co-Issuers.

 

Section 3.2             Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Section 3.3             Severability of Provisions.  If one or more of the
provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions, or the rights set forth herein.  To the extent permitted
by law, the parties hereto waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect.

 

Section 3.4             Binding Effect; Assignment; Third Party Beneficiaries. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Guarantor.  Any assignment of this
Agreement without the written consent of the Series Controlling Party shall be
null and void.  Each Insurer shall be an express third party beneficiary of this
Agreement, entitled to enforce the provisions hereof as if a party hereto.

 

Section 3.5             Article and Section Headings.  The Article and
Section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.

 

Section 3.6             Counterparts.  This Agreement may be executed in several
counterparts (including by facsimile or other electronic means of
communication), and all of which shall constitute but one and the same
instrument.

 

Section 3.7             Entire Agreement.  This Agreement and the other
Transaction Documents constitute the entire contract between the parties related
to the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Transaction Documents.

 

Section 3.8             Jurisdiction; Consent to Service of Process.  (a)  IHOP
Corp. hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting

 

6

--------------------------------------------------------------------------------


 

in New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Transaction
Documents, or for recognition or enforcement of any judgment related thereto,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)           IHOP Corp. hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents
in any New York State or Federal court.  IHOP Corp. hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

Section 3.9             Waiver of Jury Trial.  IHOP CORP. HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  IHOP CORP. (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE CO-ISSUERS HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, IHOP Corp. has caused this Guarantee Agreement to be duly
executed by its officer thereunto duly authorized as of the day and year first
above written.

 

 

 

IHOP CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Julia Stewart

 

 

Name:

Julia Stewart

 

 

Title:

Chairman and Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------
